Per Curiam.

The order on which plaintiff relied was not directed to this defendant but to a subsequent purchaser. Hence there was no violation of a directive that rent collected by this defendant in excess of the maximum be refunded.
The judgment for defendant upon dismissal of the complaint should be modified by providing that such dismissal is without prejudice to a new action based on subdivision 6 of section 11 of the State Residential Rent Law (L. 1946, ch. 274, as amd.) providing plaintiff obtains an order directed to this defendant from the Rent Commission, and as modified affirmed, without costs.
Concur — Steuer, J. P., Hofstadter and Aurelio, JJ.
Judgment modified, etc.